 CEMENT MASONS' LOCAL 524609writing,within 20 days frotp the date of the receipt of thisDecision,what steps the Respondent has takento complyherewith.31Ialso recommend that the complaint be dismissedinsofar as it alleges that the Respondentviolated the Actby conduct other than that found to be violative in thisDecision.8' In the event that this RecommendedOrder is adopted by theBoard,this provision shall bemodified toread:"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Board, and inorderto effectuate the policiesof the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTdischarge or otherwise discriminateagainst any employee in regardto hire or tenure ofemployment or any term or conditionof employmentfor engaging in any activityprotected by Section 7 ofthe NationalLabor Relations Act.WE WILL NOTcoercively interrogate our employeesregarding their activitiesprotected by Section 7 of theAct, orthreatenthem with discharge or otherreprisals for continuing to engage in such activities.WE WILL NOTin any other manner interfere with,restrain,or coerceour employeesin the exercise oftheir rights guaranteed in Section7 of the Act,including their right to engage in.concertedactivitiesfor the purposeof collectivebargainingor othermutual aid or protection,or to refrain from engagingin such activities.WE WILL offerto Jesse E.Frields and Robert A.Ferstl immediateand fullreinstatementto theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges,and make themwhole for any loss ofearningsthey may have sufferedas a result of thediscrimination against them.WE WILL notifyJesse E.Frields and Robert A.Ferstl if presently serving inthe Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordancewith the Selective ServiceAct andthe UniversalMilitaryTrainingand ServiceAct, as amended,after.dischargefrom the ArmedForces.MEL CROAN MOTORS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they maycommunicatedirectly with the Board'sRegionalOffice, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-0611.CementMasons'LocalUnion No. 524,Affiliated with the Operative Plasterers' andCement Masons'International Associationof theUnitedStates and Canada,AFL-CIO'andTobascoPrestressedConcreteCompany,DivisionofBethelSupplyCompany2andUnited Brotherhood ofCarpenters and Joiners of America, OhioValleyCarpentersDistrictCouncil,AFL-CIOand The Penker ConstructionCompany. Case 9-CD-91.March 28,1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN,JENKINS,AND ZAGORIAThisisa proceeding under Section10(k) of theNationalLaborRelationsAct, asamended,followinga charge filedby TobascoPrestressed ConcreteCompany,Division of Bethel Supply Company,herein called Tobasco or the Charging Party,alleging that Cement Masons'Local Union No. 524,OperativePlasterers'andCementMasons'International Associationof the UnitedStates andCanada,AFL-CIO,herein called the Respondent ortheMasons,had violated Section 8(b)(4)(D) of theAct.Pursuant to notice,a hearing was held beforeHearing Officer Michael J.Shershin,on October 26,27, and 28,1966.3All parties, including the UnitedBrotherhood of Carpenters and Joiners of America,Ohio ValleyCarpenters DistrictCouncil, AFL-CIO,hereincalledCarpenters,and the PenkerConstructionCompany,hereincalledPenker,appeared and had full opportunity to be heard, toexamine witnesses,and to adduce evidence bearingupon the issues.The rulings of the Hearing Officer,made at the hearing, are free from prejudicial errorand are hereby affirmed.Briefsfiled,respectively,in behalf of the Respondent and Tobasco,have beenduly considered.Pursuant to the provisions of Section3(b) of theNational Labor RelationsAct, asamended, theNationalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERSThe record establishes that Tobasco, an Ohiocorporation with its principal offices at Tobasco,Ohio, is engaged in business there as a contractor'The Respondent's name appears as amended at the hearing.2The Charging Party's name appears as amended at thehearing.JAlldates hereinafter appearing will be in 1966 unlessotherwise indicated.163 NLRB No. 75 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDand manufactures prefabricated and prestressedconcrete building units, and that it made indirectpurchases of goods from sources outside the State inexcess of $50,000. Similarly, the record establishesthat Penker, an Ohio corporation with its principaloffices in Cincinnati, Ohio, is engaged in businessthere as a building contractor with annual purchasesof goods and sales of its services outside the State inexcess of $50,000.Accordingly, we find that Tobasco and Penker areeach engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it willeffectuatethepoliciesof the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties have stipulated, and we find,that theMasons and the Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. The Disputed WorkThe work in dispute, as stipulated by the parties atthe hearing, consists of the patching and rubbing ofprecastandprestressedconcreteproductsmanufactured and erected by Tobasco after suchproducts have been erected or installed on thejobsite. In the course of the hearing, however, theMasons also claimed the grinding, sacking,spackling, and grouting of such products followingtheir erection or final installation.4B.BackgroundTobasco manufactures, at its plant in Tobasco,Ohio, a variety of prestressed concrete columns,beams, floor and roof slabs, wall panels, and anumber of specialty items, all of which are used inthe construction of school buildings, churches, andindustrial buildings of all types. They are variouslyreferred to in the record as prestressed, precast, orprefabricated items depending upon the nature oftheir internal reinforcement construction, if any.The term, precast, however, is a general term usedto describe the entire range of Tobasco's productswhich vary greatly in size, shape, and weight. Thecolumns, for example, measure from 7 to 70 or morefeet in length, and weigh from 1,000 pounds to wellover 20 tons. The same is true with respect to beams,slabs, and panels all of which may be enormouslyheavy.On February 12, 1964, the Board certified theCarpenters as the bargaining representative forTobasco's"production,prefabrication,and"These are incidental steps in the completion of the installationwork whichinvolve the use of special cement mixes and othermaterials in fixing the units permanently in place, sealing joints,and otherwise completing the installation work'Tobasco rents cranes for this purpose which are set up by theerection" employees, with theusualexclusions. OnApril 16, of that year, Tobasco and the Carpentersexecuted a collective-bargaining contract to run untilDecember 31, 1966. The recognition clause in thecontract provided, among other things, that: "Allemployees used, by the Employer, to installor erectthe pre-cast or pre-stresses [sic] products, awayfrom the premises of the Employer, shall be paid andgoverned in accordance with the prevailingCarpenters'Contractduring the period suchemployees are away from Employer's premises,otherwise such employees will be governed by thisContract." The precise nature and terms of thecontract therein referred to are not, however, amatter of record here. But, it may be gathered fromthe record that it was an agreement between theCarpenters and the general contractors in theCincinnati area.On February 5, 1965, Tobasco, under asubcontract with Penker, agreed to provide, subjectto Penker's direction, "allmaterialsand perform allthe work for the erection and completion" of theprestressed concrete to be used in the constructionof the East Avondale Elementary School inCincinnati, herein called Avondale or the Avondaleproject. The subcontract also required that all suchwork was to be complete, "as required for a finishedjobof this kind of work." The erection andinstallationofTobasco'sproductsbegan inSeptember 1965.In carrying out its contract with Penker, Tobasco,following its customary procedure, employed anerection crew made up of six or seven of its regularemployees, including a crew foreman, all of whomwere represented by the Carpenters. When notengaged in such jobsite erection work, the crewmembers are employed in plant production work.Upon arrival at the jobsite, the prestressed unitsare swung into their intended position by crane.5They are then plumbed or aligned and fixed in place,after appropriategrouting6of column bases and ofany air holes, and after plumbing or alignment andother adjustments are made. In addition, the crewperforms any necessary welding of joints, cutting ofopenings to accomodate the later installation ofvents, pipes, conduits, and other fixtures. The crewmembers also do the necessary caulking andsealingof joints and perform certain cleanup work.In the course of their delivery to the jobsite, or intheir erection, certain unitsmay be accidentlychipped, or otherwise marred, requiring them to bepatched with cement of the same texture and coloras the original. Other units may require removal offins or projections by the use of a rubbing stone or agrinder to insure proper fitting. Such work is doneerection crew but operated by a qualified operator belonging toanother unioncGrouting refers to the placement of a special concrete mix atthe column bases or elsewhere to fill voids and to assure a properfoundation or attachment CEMENT MASONS' LOCAL 524either immediately after the initial installation, orwhen time permits. The patching and rubbing form avery small part of the total erection and installationwork and not enough to require daily, full-timeemployment by any particular employee.In late April or early May of 1966, cementfinishers, employed by Penker on the Avondaleproject,complained tomembers of Tobasco'serection crew that the patching and rubbing, orgrinding was work that belonged to the Masons. Thecrew members ignored their complaints, whereuponthe finishers complained to their union businessagent, Frank Saffel, who, in turn, discussed thematterwithHarry A. Brinker, Penker's outsideconstruction supervisor. Saffel said he had heardrumors that the finishers were going to walk off thejob unless the patching and rubbing work wasassigned to them. Brinker testified that he was toldby Saffel that although he requested the finishers toremain on the job, he did not know how long he couldkeep them there.ClarenceFox,Tobasco'sgeneralmanager,testified that, about the same time, Saffel called himto complain over the assignment of the patching andrubbing work to Tobasco's employees and said, "Iwould have to move my men from doing that," andthat, "I would be hearing more from him." Foxfurther testified that Donald Bresser, Penker'sAvondale project supervisor, called him initially andintroduced Saffel to Fox on the telephone. BothSaffel and Bresser denied that any such call wasmade.Penker insisted that the matter of assigning thepatching and rubbing work was beyond its controlbecause of Penker's contract with Tobasco. Saffelthen arranged to present the matter to the Masons'Joint Conference Committee, created in the contractbetween the Masons and the Building Division,Cincinnati Chapter, Associated General Contractorsof America, Inc., to which Penker was a signatoryemployer. This committee was established to settledisputes between the parties of such contract.'At a meeting of the Committee on May 12, it wasdetermined that Penker was responsible, either forhaving Tobasco sign the Masons' contract, or forhaving the patching and rubbing work at Avondaleperformed by employees of an employer signatory totheagreement.Following thisdetermination,Penker's attorneys, on May 20, formally demandedthat Tobasco employ members of the Masons for thepatching and rubbing work "since the men you nowemploy are not `satisfactory' and `suitable' to thecontractor."'The contractrequiresthatnoemployerorunionrepresentativedirectly involvedin a dispute shall sit on theCommitteehearing such dispute Insofar as Respondent relies onthe decision of this Committeeas awarding the work in disputehereinto the Masons,or establishingany area orindustrialpractice,we can give no weightto such evidencefor the reasonthat Saffel,and another representativeof theMasons, were theunion representatives on the Committee611Upon Tobasco's failure to comply with thisdemand, a second, formal demand was made onTobasco under date of June 1, containing a broadhint of "labor trouble" if employees represented bythe Masons did not perform the disputed work.8Shortly thereafter, Bresser discussed the situationwith Saffel and another union representative. Saffel,meanwhile, had discussed the dispute with thecement finishers. Bresser testified that he was toldby the union representatives that they would try tosolve it. Saffel said the cement finishers werebecoming impatient over the delay in reaching asettlement and "after that I had no control overthem."On or about June 1, the two cement finishers,including the foreman, then working at Avondale,walked off the job in protest against the performanceof the disputed work by Tobasco employees. Theywent immediately to the site of another buildingprojectunder construction by Penker at theUniversity of Cincinnati and persuaded the threefinishers there to stage a sympathy walkout. About aweek later, at the request of the Respondent, all fiveof them returned to their respective jobs andcontinued working until approximately July 3 whenthey again walked off and did not return. They werenot ordered back this time, allegedly because theycould not be located.The Respondent, despite frequent requests fromPenker, failed to refer replacements, claiming thatthere was an areawide shortage of available menthrough July and August. Saffel testified, however,that they made several efforts to locate men for thetwo construction jobs. According to Bresser'sunchallenged testimony, Saffel told him that he,Saffel, "couldn't stand over the men and beat themwith a club to try to keep them on the job." OnOctober 3 the parties to the dispute met in Fox'soffice in an attempt to work out a settlement butwere unsuccessful. At this meeting, for the firsttime, according to Fox, Tobasco was told that theCarpenters disclaimed any interest in the disputedwork. Their disclaimer was repeated at the hearing.IV,CONTENTIONOF THE PARTIESIn addition to making no claim for the work indispute at Avondale, the Carpenters, through theirrepresentative at the hearing, Arthur H. Galea,maintained that this work was not a part of theerection work as specified in their contract withTobasco. In view of this position by the Carpenters,Respondent contends that, in effect, there has beensThis wascontained in a letter from Penker's attorneys toDonald E. Calhoun, Tobasco's attorney,giving hima 3-day noticeof Penker's right, under its contract with the Masons, to providethe necessary labor to perform the work here in dispute In theletter,Penker's attorney said, "May we also remind you of theletterofMr Kunz [Walter Kunz, president of Tobasco] ofJanuary 26, 1965, inwhich he suggested that our worries about`labor trouble' were groundless "295-269 0-69-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDan agreement for a private settlement of the matterand that, accordingly, there is no outstandingdispute within the meaning of Section 10(k) of theAct.Respondent further contends that: (1) in walkingoff the job, the employees involved acted entirelyupon their own initiative and contrary to the effortsand instructions of Respondent; (2) the work at theAvondale project having been completed rendersmoot the question of a jurisdictional award of thedisputedwork; and (3) in any event, the workinvolved is traditionallydonebyemployeesrepresented by the Respondent.Tobasco contends,in essence, that: (1) under theBoard's certification of February 12, 1964, andunder its contracts with the Carpenters as well aswithPenker, and pursuant to its longstandingpractice, the assignment of the disputed work to itsown employees, represented by the Carpenters, wasentirely proper; (2) the disputed work is an integralpart of the entire process of erecting and installingitsproducts in finished form as called for in itscontract with Penker; (3) an award of such work toeither its own, or the employees of the generalcontractorwho are represented by Respondent,would be impractical and inefficient; and (4) themultiple skills involved in the work are such that anemployee, skilled only in one small phase of thework, could not be assured of steady work.Although maintaining a neutral position on themerits of the dispute, Penker contends that it is notbound by the decision of May 12, made by theMasons' Joint Conference Committee. Penker'spositionwas based upon the asserted illegalconstitution of the Committee under the terms of thecontract by which it was established.V.APPLICABILITY OF THE STATUTEThe Board cannot proceed with a determination ofa jurisdictional dispute pursuant to Section 10(k) ofthe Act unless it is satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) of the Act hasbeen violated.Under the facts outlined above, particularly thoserelating to the decision of the Masons' JointConferenceCommittee, the subsequent formaldemands on Penker and Tobasco to abide by thatdecision and assign the disputed work to employeesrepresented by the Masons with the veiled threat, orsuggestion, of "labor troubles" as the alternative,there is ample evidence, in the record before us, toestablishreasonablecausetobelievethatRespondent violated Section 8(b)(4)(D) of the Act.Under all the circumstances outlined above, it isutterly implausible that the men decided to stopwork without union sponsorship.9 There is noevidenceofrecord,otherthanSaffel'suncorroboratedstatement,thattheyactedindependently of the Union. We find, therefore, thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that thedisputeisproperlybeforetheBoardfordetermination under Section 10(k) of the Act.VI.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to all relevant factors. Thefollowing factors are asserted in support of theclaims of the parties herein:A. Collective-Bargaining ContractsPenker's agreement with the Masons does notcover, specifically, the particular type of cementwork here in dispute. Its jurisdictional provisions(article IV), however, require the signatory employertorecognizetheMasons'establishedcraftjurisdiction and bind both parties to comply with thejurisdictional decision of the National Joint BoardfortheSettlement of JurisdictionalDisputes,Building and Construction Industry, herein calledthe Joint Board. Respondent's showing that the JointBoard, in the past, assigned the work of rubbing,patching, grinding, and chipping of concrete to theMasons in particular cases is of little significancehere, in the absence of a showing that the facts inthose cases were similar to the facts before us. Sotoo, with Penker's obligation under the contract, torefrainfrom subcontracting any jobsite work,covered by the agreement, to a subcontractor whohas not signed the agreement or agreed to be boundby it.We are not concerned here with any possibledefaults by Penker under its agreement with theMasons. Nor are we here concerned with Penker'sright, under the agreement, to have the disputedwork performed by its own employees. This fact hasno bearing on the propriety of the initial assignmentof the disputed work by Tobasco to its ownemployees which is the crux of the problem beforeus.Altogether,we find nothing in Penker'sagreement with the Masons which has any relevancyto the instant dispute.The Carpenters has been recognized by Tobascoas the sole bargaining agent for all of Tobasco's plantproduction and jobsite erection and installationemployeesundertwocollective-bargainingcontracts, the first executed in 1959. At the hearing,theCarpenters'representativedisclaimedanyinterest in the work here in dispute on the groundsthat it was not a part of the erection and installationof prestressed or prefabricated concrete productsand, therefore, was not covered by the Carpenters'contract. Tobasco was, however, obligated to erectand install finished products in place, and the workin dispute here was essential in the performance ofthat obligation.' Local 1291, ILA (NorthernMetal Company),142 NLRB 1228 CEMENT MASONS' LOCAL 524613With respect to the disclaimer by the Carpenters,itisnoted that, during the entire period of thedispute, employees represented by them continuedto perform the patching and rubbing work withoutobjection from their own Union. In fact, they havebeen doing such work since 1959 under theircontracts with Tobasco, having evidently regarded itas falling within their exclusive jurisdiction.B.Employer and Area PracticeThe record clearly establishes that,since thebeginning of its operations in 1958,members ofTobasco's erection crews have performed the workhere in dispute,and that they have been representedby the Carpenters since 1959.No showing was madethat this practice was unique or contrary to thepractice of other subcontractors in the Cincinnatiareaoperatingunder the same or similarcircumstances found here.Evidence tending to showthat the Joint Board had,in the past,assigned suchwork on a variety of projects,is inconclusive inestablishing any industrywide or local area practice.None of these assignments was shown to haveappliedtotheerectionand installationofprestressed or prefabricated concrete building unitspursuant to a contract, such as we have herebetweenTobascoandPenker.Inthesecircumstances,we cannot say that the factor ofeitherarea or industry practice predominantlysupports,or tends to support,Respondent's claimwith respect to the work here in dispute.C. TheSkills RequiredMembers of Tobasco'serectioncrewsarerequired,by thevery nature of their work, to behighly versatile craftsmen.Theymust be proficient,not only in cement-finishing work,but in the makingand placing of special concrete mixes, caulking ofseams, welding and bolting of joints, leveling andaligning of erected units,setting up cranes, and inother incidental duties.Thereare no specialistsamong them.The whole erection job is a single,integrated operation.There has been no showingthat cement finishers,represented by the Masons,have these multiple skills. In fact they claim onlyone small segment of the entire erection andinstallation work. In view of this, it cannot be saidthat the factor of the skills involved favors theassignment of the disputed work to the Masons.D. Efficiency of OperationThe recordestablishes that if the disputed workwere to be assigned to the Masons, serious delaysand increased payroll costs would inevitably resultbecause of the small amount of such work and theintermittent need for its performance. It has beenshown that the work here in dispute is, at times,required immediately after a given unit is in place.At other times it can be deferred. Again, a day ormore may pass when it is not required at all. In anyevent, it was said, it would not require the time of afull-time cement finisher and recruiting one, whenneeded, for such irregular employment, would beextremely difficult. In these circumstances, thefactor of efficiency is overwhelmingly in favor of anaward to the Carpenters.E.The Question of MootnessThe Board has frequently held that a jurisdictionaldispute is not moot, despite the completion of thework involved, where there is evidence of similardisputes between the parties in the past, and nothingto indicate that such disputes will not arise in thefuture.10 The record here discloses several similardisputes involving one or more of the same parties tothe present dispute occurring only a few monthsprior to the filing of the charges herein. There is noevidence before us giving any assurance that similardisputes will not occur in the future. Accordingly, wefind the dispute herein is not moot and we shallmake the assignment of the disputed work. At thesame time, we reject Respondent's contention that,in view of the Carpenters' disclaimer of the disputedwork, there is no dispute within the meaning ofSection 10(k) of the Act, or that there has been anagreement for a private settlement of the matter,making a determination and assignment of the workunnecessary at this time."Conclusions as to the Merits of the DisputeBased upon the entire record and after fullconsiderationofallrelevant factors involved,including the Board's certification, the contractualrelationships between the parties, the efficiency oftheCharging Party's operations, and the mosteconomic utilization of its jobsite manpower, weshall determine the dispute before us by awarding allthe work of erecting and installing of prestressed,prefabricated, or precast concrete building andconstruction units manufactured by the ChargingParty, including the patching, rubbing, grinding, andall other jobsite cement work required in connectiontherewith, to employees of the Charging Partyrepresented by the Carpenters, but not to the Unionor its members. This determination is limited to theparticular controversy giving rise to this dispute."InternationalUnion of OperatingEngineers,Local 66,AFL-CIO (Frank P.Badolato& Son),135 NLRB 1392, 1401,Local 157, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (Midwest Homes, Inc),160 NLRB 261" Local Union 224, and Local Union 830,United Associationof Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the UnitedStatesand Canada, AFL-CIO (BernardPipe Line Company),152 NLRB 902, 910 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings, and the entire record in this proceeding,theNational Labor Relations Board makes thefollowing determination of dispute:1.Employees employed on jobsite erection crewsbyTobascoPrestressedConcreteCompany,DivisionofBethel Supply Company, who arerepresentedby the United Brotherhood ofCarpenters and Joiners of America, Ohio ValleyCarpenters District Council, AFL-CIO, are entitledto perform all jobsite work necessarily required forthe complete erection and permanent installation ofprestressed,precast,orprefabricated concreteproducts manufactured by the Company at its plantin Tobasco, Ohio, including the patching, rubbing orgrinding, grouting, sacking, and spackling of suchproducts.2.CementMasons'LocalUnionNo. 524,affiliated with the Operative Plasterers' and CementMasons' International Association of the UnitedStates and Canada, AFL-CIO, is not entitled toforce or require, directly or indirectly, the TobascoPrestressed Concrete Company, Division of BethelSupply Company, its successors or assigns, to assignany of the above work to the employees of any othercontractor represented by such Union.3.Within 10 days from the date of this Decisionand Determination of Dispute, Cement Masons'Local Union No. 524, affiliated with the OperativePlasterers'andCementMasons' InternationalAssociation of the United States and Canada,AFL-CIO, shall notify the Regional Director forRegion 9, in writing, whether it will or will not refrainfrom forcing or requiring, directly or indirectly, theTobasco Prestressed Concrete Company, Division ofBethel Supply Company, its successors or assigns,by means proscribed by Section 8(b)(4)(D) of the Act,to assign the above-described work to employees ofsuchCompany or those of any contractorrepresented by such Union.PortlandAssociatedMorticians,Inc.andTeamsters& Chauffeurs, Local UnionNo. 281,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America(Independent),Petitioner.Case 36-RC-2212.March 28,1967DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn October 25, 1966,the RegionalDirector forRegion 19issueda Decision and Order in the above-'The Employer is an association which represents its 14-member funeral homes for the purposes of collective bargaining163 NLRB No. 76entitledproceeding, in which he dismissed thepetition on the ground that a contract between theEmployer and the Professional, Technical andOffice Employees Union, Local No. 11, AFL-CIO,herein called the Intervenor, which was signed onthe same date that the petition was filed, was a bar.On October 29, 1966, the Petitioner filed a requestforreconsiderationof the Regional Director'sdecision, contending for various reasons that thecontract was not a bar. On November 4, 1966, theRegional Director denied such request, finding thatone of the arguments raised nothing new and thatthe others were lacking in merit. Thereafter, inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner filed a timelyrequest for review of the Regional Director'sdecision, contending principally that the RegionalDirector had erred in finding that the Employer wasnot informed at the time of execution of the contractthat a petition had been filed. On November 30,1966, the National Labor Relations Board bytelegraphic order, granted the request for review.Thereafter, the Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the Regional Director'sdetermination under review and makes the followingfindings:The Petitioner seeks to represent a unit of allembalmers, funeral directors, and apprentices whoare employed by the members of the Employer, anemployer association.'There is a history ofcollective bargaining between the Employer and theIntervenor, involving the employees in the requestedunit.Their last contract expired on July 1, 1966.Before that date, the Intervenor and the Employerhad commenced negotiations which culminated, justprior to September 21, 1966, in a final agreement onthe terms of an "Extension of Agreement." TheEmployer's attorney on the morning of the 21stdictated a draft of the extension agreement, whichwas made effective retroactively to July 1, 1966. Ashe planned to be away from his office during theafternoon, he instructed his secretary to completethe draft and to notify the representative of theIntervenor that it was ready for signature.The Employer's attorney left his office at1:40 p.m. and did not return until 5:40 p.m., afterclosing time. During his absence, a representative ofthe Intervenor reported to his office and signed thedraft of the extension agreement at approximately2 p.m. When the Employer's attorney returned, heentered his private office by a rear door, saw thedraft, read it, and affixed his signature thereto. Hethen went out to the reception room and found a